1    SMITH, MCDOWELL & POWELL
     A LAW CORPORATION
2    Brad A. McDowell, SBN 207142
     Jaclyn L. Powell, SBN 264781
3    Brandon T. Wright, SBN 294305
     100 Howe Ave, Suite 208 South
4    Sacramento, CA 95825
     Telephone: (916) 569-8100
5    Facsimile: (916) 848-3777

6    Attorneys for Plaintiff,
     QUANTUM CAPITAL FUNDING CORPORATION
7

8

9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12   QUANTUM             CAPITAL      FUNDING )           Case No.: 2:18-cv-03279-WBS-KJN
     CORPORATION, a California corporation,       )
13                                                )       ORDER FOR PUBLICATION OF
                                                  )       SUMMONS AND EXTENSION OF TIME
14                  Plaintiff,                    )       TO   SERVE    SUMMONS     AND
                                                  )       COMPLAINT FOR DAMAGES
15   v.                                           )
                                                  )
16   PDI GROUP, INC., a Missouri corporation, )
     RG GROUP, LLC., a Missouri limited liability )
17   company; JOHN F. GEHM, JR., an individual; )
     JOHN F. GEHM, III, an individual; and DOES )
18   1 through 25, inclusive,                     )
                                                  )
19                                                )
                   Defendants.                    )
20                                                )
                                                  )
21

22
            On reading the evidence consisting of Plaintiff’s counsel’s application and declaration for
23
     this order, and it satisfactorily appearing to me therefrom that defendant, JOHN F. GEHM, III,
24
     an individual (hereinafter referred to as “Defendant”), cannot with reasonable diligence be
25
     served in any other manner specified in Rule 4 of the Federal Rules of Civil Procedure or
26
     Sections 415.10 through 415.40 of the California Code of Civil Procedure, and that a cause of
27
     action exists in favor of Plaintiff against Defendant.
28

                                                      1

     ORDER FOR PUBLICATION OF SUMMONS AND EXTENSION OF TIME TO SERVE SUMMONS AND
                                COMPLAINT FOR DAMAGES
1           NOW THEREFORE, IT IS ORDERED that the Summons in this action be served by
2    publication in the Community News, a newspaper of general circulation published in the County
3    of St. Louis, in the State of Missouri, and the Washington Missourian, a newspaper of general
4    circulation published in the County of Franklin, in the State of Missouri, hereby designated as
5    the newspapers most likely to give Defendant actual notice of the action, and that the publication
6    be made once a week for four successive weeks.
7           IT IS FURTHER ORDERED that a copy of the Summons, a copy of the Complaint for
8    Damages, and a copy of this Order be forthwith mailed to each of the defendants identified in
9    this Order if their address is ascertained before expiration of the time herein prescribed for
10   publication of summons.
11          IT IS FURTHER ORDERED that Plaintiff shall have an extension of time to serve the
12   Summons and Complaint for Damages on Defendant, and that such extension be for sixty (60)
13   days from the date of this Order.
14
     Dated: May 23, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2

     ORDER FOR PUBLICATION OF SUMMONS AND EXTENSION OF TIME TO SERVE SUMMONS AND
                                COMPLAINT FOR DAMAGES
